                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SHIRLEY FRAZIER, et al.,                        )
          Plaintiffs,                           )
vs.                                             )    No. 3:19-CV-2703-B-BH
                                                )
HENRY WADE JUVENILE CENTER,                     )
         Defendant.                             )    Referred to U.S. Magistrate Judge

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. The case will be dismissed by separate judgment.

       SIGNED this 15th day of January, 2020.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
